IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

PATRICIA HOSBROOK,

Plaintiff,
Case No. 3:20-cv-88
Vv.
JUDGE WALTER H. RICE
ETHICON, INC.,
Defendants.

 

DECISION AND ENTRY OVERRULING WITHOUT PREJUDICE TO
REFILING DEFENDANTS’ MOTION TO DISMISS THE CASE-
SPECIFIC OPINIONS OF BRUCE ROSENZWEIG, M.D. (DOC. #44)
AND DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
JUDGMENT (DOC. #39)

 

Before the Court are two motions filed by Defendants, Ethicon, Inc., Ethicon
LLC, and Johnson and Johnson (“Defendants” or “Ethicon”). The first motion
filed by Defendants is a Motion to Limit the Case-Specific Opinions of Bruce
Rosenzweig, M.D. (“Motion to Limit”), Doc. #44. Plaintiff, Patricia Hosbrook,
(“Plaintiff”), has filed a Response in Opposition to the Motion to Limit, Doc. #48.
No reply was filed by Defendants.

Defendants’ second motion is a Motion for Partial Summary Judgment,
Doc. #39. Plaintiff has filed a Response in Opposition, Doc. #46, and Defendants

have filed a Reply, Doc. #47.
The Court was recently advised by counsel for Defendants that a motion for
change of venue may be filed and that a determination on whether to file said
motion will be made on or before April 7, 2020.

Accordingly, Defendants’ Motion to Limit, Doc. #44, and Motion for Partial
Summary Judgment, Doc. #39, are OVERRULED without prejudice to refiling
subject to this Court’s ruling on any motion for change of venue. If such a motion
is filed and sustained, the motions at issue will be decided by the Transferee
Judge. If such a motion is not filed or, if filed is overruled, the motions at issue

will be decided promptly by the undersigned.

Date: March 27, 2020 ae, wen
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
